              Case 7:19-cv-00227 Document 1 Filed 10/04/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND/ODESSA DIVISION

 ALAMO HEIGHTS BAPTIST                           §
 CHURCH                                          §
                                                 §
 Plaintiff,                                      §
                                                 §
 v.                                              §    CIVIL ACTION NO. 7:19-CV-227
                                                 §
 AGCS MARINE INSURANCE                           §
 COMPANY.                                        §
                                                 §
 Defendant.                                      §
                                                 §
                                                 §

                            DEFENDANT’S NOTICE OF REMOVAL

        Defendant AGCS Marine Insurance Company (“AGCS”), pursuant to 28 U.S.C. §§

1332(a), 1441, and 1446, hereby removes to this Court the civil action now pending in the 318th

Judicial District of Midland County, Texas, entitled “In re: Policy of Insurance No. MXI93082125

by and between AGCS Marine Insurance Company, Insurer and Alamo Heights Baptist Church

Insured,” Cause No. CV55973, on the following grounds:

                                   I.
              PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL

        1.      Plaintiff Alamo Heights Baptist Church (“Alamo”) filed an application to appoint

umpire against Defendant AGCS Marine Insurance Company (“AGCS”) in Midland County,

Texas on September 5, 2019. The District Clerk of Midland County gave this case cause number

CV55973 and assigned the case to the 318th Judicial District. (Pl.’s App., Ex. A-1).

        2.      Alamo then obtained an ex parte order appointing an appraiser within four days

after filing its application.




DEFENDANT’S NOTICE OF REMOVAL                                                             Page 1
            Case 7:19-cv-00227 Document 1 Filed 10/04/19 Page 2 of 5



       3.      This notice of removal is being filed within 30 days of the date on when Plaintiff

filed its Application and when AGCS received a copy through service or otherwise. Therefore,

this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).

                                          II.
                                 FACTUAL BACKGROUND

       4.      This case involves a dispute regarding the amount of damages in an insurance

claim filed with AGCS by Alamo. Alamo demanded appraisal of the claim in a letter dated July

29, 2019 but the letter was not postmarked until August 9, 2019 and not received by AGCS until

August 14, 2019.

       5.      AGCS promptly responded to Alamo’s demand for appraisal on August 19, 2019

appointing Brett Lochridge as its appraiser. Before the parties’ respective appraisers had a chance

to confer, as the policy requires regarding the appointment of the umpire, Alamo filed an

application asking the state court to appoint an umpire in an appraisal between Alamo and AGCS.

       6.      On September 9, 2019, the trial court issued an ex parte order naming an appraiser

proposed by Alamo.

                                       III.
                   BASIS FOR REMOVAL: DIVERSITY JURISIDICTION

A.     The requirements for diversity removal jurisdiction
       7.      To establish diversity removal jurisdiction, AGCS must show that: (1) complete

diversity exists between all the properly joined parties; (2) the amount in controversy exceeds

$75,000, exclusive of interest, costs and attorneys’ fees; and (3) removal is timely.

B.     AGCS satisfies all three requirements for diversity removal
       1.      Complete diversity exists between the parties
       8.      Complete diversity exists between Alamo and AGCS. Plaintiff Alamo Heights

Baptist Church was at the time of the Application, and at the date of this Notice remains, a



DEFENDANT’S NOTICE OF REMOVAL                                                                Page 2
             Case 7:19-cv-00227 Document 1 Filed 10/04/19 Page 3 of 5



corporation domiciled in the State of Texas with its principal place of business in Texas and

therefore, is a citizen of Texas for diversity jurisdiction purposes.1

       9.       AGCS was, at the time the Application was filed, and at the date of this Notice

remains, a foreign corporation organized under the laws of the State of Illinois and maintains its

principal place of business in the State of Illinois. Accordingly, AGCS is a citizen of Illinois for

diversity jurisdiction purposes.

       10.      Because Alamo is a Texas citizen and AGCS is a citizen of Illinois, complete

diversity exists between the parties.

       2.       The Amount in Controversy exceeds $75,000.00 exclusive of interest, costs
                and attorneys’ fees
       11.      Alamo does not allege an amount in controversy in its Application; however,

Alamo recently sent an estimate to AGCS in the amount of $683,408.85. (Ex. B). AGCS’s

replacement cost value for the same property totals $162,674.22, for a difference of over

$500,000.00 Therefore, it is evident that Alamo seeks an amount in excess of $75,000.00,

excluding interest, costs and attorneys’ fees, in this dispute. As such, the statutory requirements

for the amount in controversy in this case is satisfied. See 28 U.S.C. § 1332(a).

       3.       This Notice of Removal is timely under 28 U.S.C § 1446(b)(3)
       12.      As noted above, this notice of removal is being filed within 30 days of the date on

which the application was filed and when AGCS received a copy of it through service or

otherwise. Therefore, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).




1
       See Plaintiff’s Application, p. 2 ¶ 4 at Exhibit A-1.



DEFENDANT’S NOTICE OF REMOVAL                                                                Page 3
             Case 7:19-cv-00227 Document 1 Filed 10/04/19 Page 4 of 5



                                      IV.
                  AGCS HAS SATISFIED PROCEDURAL AND VENUE
                        REQUIREMENTS FOR REMOVAL

       13.     This Court has diversity jurisdiction pursuant to 28 U.S.C. §§ 1332(a), 1441, and

1446 because there is diversity of citizenship between the parties, the amount in controversy

exceeds $75,000.00, exclusive of interests, costs and attorneys’ fees, and the removal is timely.

       14.     As required by 28 U.S.C. § 1446(a), copies of all processes, pleadings, orders,

docket sheet, and other papers for this case on file in the 318th District Court of Midland County,

Texas are attached collectively as Exhibit A (See Ex. C, Index).

       15.     Midland County, Texas is located within the Western District of Texas,

Midland/Odessa Division. Venue for this action is proper in this Court because the Western

District of Texas, Midland/Odessa Division is “the district and division embracing the place

where such action is pending.” 28 U.S.C. §§ 1441(a) & 1446(a).

       16.     Immediately upon filing this Notice of Removal, written notice of the filing of this

Notice will be served on Plaintiff’s counsel, as required by 28 U.S.C. § 1446(d).

       17.     Defendant will promptly file a notice of this Notice of Removal and a copy of this

Notice with the Midland County District Clerk’s office as required by 28 U.S.C. § 1446(d).

                                            V.
                                        CONCLUSION

       18.     This Court has jurisdiction over this matter under 28 U.S.C. § 1332 because it is a

civil action between citizens of different states in which the amount in controversy exceeds

$75,000.00, exclusive of interests, costs and attorneys’ fees. Therefore, Defendant AGCS Marine

Insurance Company gives notice that the matter bearing Cause No. CV55973 in the 318th Judicial

District of Midland County, Texas is removed to the United States District Court for the Western




DEFENDANT’S NOTICE OF REMOVAL                                                                Page 4
             Case 7:19-cv-00227 Document 1 Filed 10/04/19 Page 5 of 5



District of Texas, Midland/Odessa Division. AGCS requests that this court retain jurisdiction for

all further proceedings in this matter.

                                            Respectfully submitted,

                                             ZELLE LLP

                                             By:/s/ Brett A. Wallingford
                                                Brett A. Wallingford
                                                Texas Bar No. 00797618
                                                bwallingford@zelle.com
                                                Raven M. Atchison
                                                Texas Bar No. 24073864
                                                ratchison@zelle.com

                                             901 Main Street, Suite 4000
                                             Dallas, TX 75202-3975
                                             Telephone: 214-742-3000
                                             Facsimile:    214-760-8994

                                             ATTORNEYS FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served on
all counsel of record in this case on October 4, 2019 electronically through the electronic filing
manager.


                                             /s/ Brett A. Wallingford
                                             Brett A. Wallingford




DEFENDANT’S NOTICE OF REMOVAL                                                               Page 5
4849-8625-2456v1
